Citation Nr: 0840158	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
postoperative right knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1949 
to November 1952, and in the Air Force from August 1957 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (as amended) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although it is unclear why there is a time lag between the 
September 2005 certification to the Board and the October 
2008 informal brief presentation, the Board notes that the 
most recent VA examination is now nearly six years old.  
Given the veteran's contentions and the length of time since 
the last examination, the Board finds that a VA examination 
is needed to assess his current level of disability.  

The record also reflects that there are potentially 
outstanding VA treatment records. A review of the claims file 
reveals that the most recent outpatient treatment records are 
dated August 2005.  As such, VA must undertake reasonable 
efforts to obtain any VA treatment records.

The Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that, 
for    
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

In this case, corrective VCAA notice is needed to cure the 
notice deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the VA Clinic in Orlando, Florida, 
for the period from August 2005 to the 
present. Any negative search result should 
be noted in the record. 

2.  Make arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his service-connected 
right knee disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiners should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation, including ranges of motion, 
limitation of motion due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  

3.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice obligations 
in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 (as 
amended), and any other applicable legal 
precedent.

Such notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his increased 
rating claim.  Specifically, the notice 
should apprise the claimant that, to 
substantiate his claim, the medical or lay 
evidence must show a worsening or increase 
in severity of the disability, and the 
effect that such worsening or increase has 
on his employment and daily life.  The 
notice should also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The notice letter additionally should 
inform the claimant of the division of 
responsibility between him and VA in 
producing or obtaining evidence or 
information.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and allow the appropriate period for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

